Case 7:19-cv-08180-VB Document 28 Filed 06/19/20 Page 1of1
Case 7:19-cv-08180-VB Document 27 Filed 06/19/20 Page 1 of 1

Echevarria Law, PLLC

 

|MEMORANDUM ENDORSEMENT:

|The parties having resolved the instant discovery dispute, the

Jennifer $, Echevarria, Esq.* .
eM hAeittied | pre-motion conference scheduled for 6/22/2020 at 3:00 p.m. is
Admitted in NY, NJ, CT CANCELLED.

SO ORDERED:

Flon. Vincent L. Briccetti
United States Courthouse Vu
300 Quarropas Street, Room 630

White Plains, New York 10601 [Vincent L. Briccetti, U.S.D.J.
June 19, 2020

 

 

 

 

Re: Wilkins v, United Parcel service, Inc, éf a.
Case No.: 19-cv-08180
Follow-up to Letter Motion for Discovery

Dear Judge Briccetti:
The undersigned represents Plaintiff in the above referenced matter.

The parties have compromised and agreed to hold virtual depositions but to allow those
who want to appear personally with the stenographer to do so.

Plaintiff has agreed to be available for his deposition on July 16th. Defendants’ counsel
have agreed to make themselves available for depositions of parties Valent, Guzman and Robinson
on dates between July 20-23, and for non-parties Griffin and Scala on dates between August 3-5,
depending on the availability of the deponents.

Given that the discovery issues have been resolved, itis respectfully submitted that the pre-

motion conference presently scheduled for June 22, 2020, is unnecessary,

Very truly yours,

Cut Cdlete—.

Jennifer §. Echevarria
CC: Jamie Haar, Esq, (via ECF)

pene nn ae neem
eee taarne

 
  

yspe 4
| BOCUl MENT
| ELECT TONIC AL LY FILED

 

poc ie. . ofp |

DATE. 5% <a

in eee re Te

   

 
